Citation Nr: 1103489	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the 
need for regular aid and attendance of another person or by 
reason of being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified at a hearing before the Board in July 2008 
via videoconference.  The Veteran's claim was remanded by the 
Board for additional development in November 2009.


FINDINGS OF FACT

1.  Service connection is in effect for bronchial asthma rated as 
60 percent disabling; the Veteran has also established 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.

2.  The Veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance; he has no physical or mental incapacity requiring 
regular care or assistance against dangers in his daily 
environment.

3.  The Veteran is not substantially confined to his house or its 
immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need 
for regular aid and attendance or by reason of being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2006, February 2007, and 
April 2010; a rating decision in October 2006; and a statement of 
the case in April 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2010 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and attendance 
of another person.  38 C.F.R. § 3.350 (2010).  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers inherent in his/her daily environment.  The 
term bedridden actually requires that the claimant remain in bed.  
The particular personal functions which the Veteran is unable to 
perform should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that the 
Veteran is so helpless as to need regular aid and attendance, not 
constant need.  Determinations that the Veteran is so helpless as 
to need regular aid and attendance will not be based solely upon 
an opinion that the Veteran's condition requires the Veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
Veteran must be unable to perform one of the enumerated disabling 
conditions, but the Veteran's condition does not have to present 
all of the enumerated disabling conditions.  Turco v. Brown, 9 
Vet. App. 222 (1996).

A veteran will be determined to be permanently housebound when he 
is substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability or disabilities which it is reasonably certain will 
remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2) (2010).

Service connection is in effect for bronchial asthma rated as 60 
percent disabling.   The Veteran has also established entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disability.

The Veteran asserts that he is entitled to special monthly 
compensation based upon the need for the regular aid and 
attendance of another person.  He specifically asserts that he 
has frequent bouts of respiratory distress and requires the use 
of a breathing machine daily. 

At a September 2006 VA respiratory examination, the Veteran 
reported a daily cough which was occasionally productive of green 
phlegm.  He denied hemoptysis and reported a good appetite.  He 
reported dyspnea on exertion and daily asthma attacks in the 
springtime and every other week the rest of the year.  The 
Veteran indicated that he was seen in the emergency room three to 
four times in the past year due to asthma exacerbations.  A chest 
x-ray was reported to be normal and pulmonary function tests were 
reported to be abnormal.  Following a physical examination, the 
examiner diagnosed the Veteran with bronchial asthma and chronic 
obstructive pulmonary disorder (COPD).

VA treatment records dated from January 2006 to February 2007 
show treatment for exacerbations of asthma.  The Veteran's past 
medical history includes diagnoses of prostate cancer, hematuria, 
hyperlipidemia, chronic sinusitis, hematochezia, suspected 
glaucoma, hemorrhoids, reflux esophagitis, asthma, nasal polyps, 
deviated septum, chronic rhinosinusitis, hypertension, possible 
hiatal hernia, and gastroesophageal reflux disease (GERD).  The 
records do not show that the Veteran's conditions render him 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance nor do they show that he has any physical or 
mental incapacity requiring regular care or assistance against 
dangers in his daily environment.

Records from the Social Security Administration (SSA) include 
private treatment reports from various private providers 
including Baptist Memorial Hospital, Grenada Lakes Medical 
Center, and Grenada Family Medical Center.  The records show 
treatment for various disabilities including asthma 
exacerbations, sinus problems, and COPD.  The records do not show 
that the Veteran's conditions render him permanently bedridden or 
so helpless as to be in need of regular aid and attendance nor do 
they show that he has any physical or mental incapacity requiring 
regular care or assistance against dangers in his daily 
environment.
 
In statements and at the July 2008 personal hearing, the Veteran 
reported that his service-connected bronchial asthma had become 
so severe that he needed assistance around the home, tending to 
activities of daily living, meeting the wants of nature, and to 
monitor his medication intake.   

At a July 2010 VA aid and attendance examination, the Veteran 
reported that he is independent at all activities of daily living 
including  shaving, bathing, dressing, toileting, eliminating, 
feeding himself, and instrumental activities of daily living.  He 
denied memory loss, dizziness, bowel or bladder incontinence, and 
poor balance affecting the ability to ambulate.  He indicated 
that he watches television on a typical day, occasionally fishes, 
practices shooting balls at a golf course, does a small amount of 
yard work, and can walk a half mile on a good day and only a 
block on a bad day.  The Veteran indicated that he has 
exacerbations of asthma followed by sinus infections fifteen days 
a month and then experiences wheezing, shortness of breath, and 
coughing yellow to green expectorant.  He reported that he visits 
the emergency room at least once a month to get nebulizer 
treatments.  The Veteran indicated that he was able to perform 
household duties such as doing the dishes, cleaning up, attending 
to laundry, grocery shopping, and cooking.  Following a physical 
examination, the examiner indicated that the Veteran had a 
multitude of medical conditions and was service-connected for 
bronchial asthma.  The examiner concluded that the Veteran had no 
problems with the ability to dress or undress himself, keep 
himself clean and presentable, and attend to the wants of nature.  
The examiner stated that the Veteran did not need any special 
prosthetic or orthopedic devices, did not require feeding 
assistance, and there is no incapacitation which requires care or 
assistance on a regular basis to protect himself from the hazards 
or dangers of his daily environment.  

In this case, although the Veteran has notable limitations 
including an inability to work, the Board finds that the evidence 
does not show that he requires assistance to dress or undress 
himself or to keep himself ordinarily clean and presentable, feed 
himself, or tend to the wants of nature.  Additionally the 
evidence does not show that the Veteran requires the use of a 
prosthetic or orthopedic appliance.  Finally, there is no 
evidence that he suffers from a physical or mental incapacity 
which requires care or assistance on a regular basis to protect 
the Veteran from the hazards or dangers inherent in his daily 
environment.  At the July 2010 VA examination, the Veteran 
specifically reported that he is independent at all activities of 
daily living including shaving, bathing, dressing, toileting, 
eliminating, feeding himself, and instrumental activities of 
daily living.  He also indicated that he performs household 
duties such as doing the dishes, cleaning up, attending to 
laundry, grocery shopping, and cooking.  The examiner concluded 
that the Veteran had no problems with the ability to dress or 
undress himself, keep himself clean and presentable, or attend to 
the wants of nature, and that he did not need any special 
prosthetic or orthopedic devices, did not require feeding 
assistance, and there was not incapacitation which required care 
or assistance on a regular basis to protect the Veteran from the 
hazards or dangers of his daily environment.  

As the preponderance of the evidence demonstrates that the 
Veteran is not in need of the regular aid and attendance of 
another person, the Board finds that special monthly compensation 
based upon the need for the regular aid and attendance of another 
person is not warranted.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason of 
being housebound.  The evidence does not show that the Veteran is 
housebound.  On VA examination, the Veteran reported that 
occasionally fishes, practices shooting balls at a golf course, 
does a small amount of yard work, and can walk a half mile on a 
good day and a block on a bad day.  Consequently, the Board finds 
that the evidence shows that the Veteran is not confined to his 
house by his disabilities.

The Board acknowledges the Veteran's contention that he is 
entitled to special monthly compensation based upon the need for 
the regular aid and attendance of another person.  Certainly, the 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is 
competent to report his current symptomatology, and his testimony 
in that regard is entitled to some probative weight, the 
competent medical evidence shows that the Veteran's condition 
does not require the regular aid and attendance of another 
person, nor is the Veteran housebound.  Although the Veteran has 
variously reported that he requires the aid and attendance of 
another person, at the July 2010 VA examination, the examiner 
specifically indicated that the Veteran was capable of performing 
his activities of daily living without assistance.  The Board 
ultimately finds the competent medical evidence to be more 
persuasive than the Veteran's lay contentions.  

The Board finds that the preponderance of the evidence shows that 
the Veteran does not meet the requirements for special monthly 
compensation based upon the need for regular aid and attendance 
or by reason of being housebound.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER


Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


